STATE OF LOUISIANA

             COURT OF APPEAL, FIRST CIRCUIT

STATE        OF     LOUISIANA                                                                           NO.       2021       KW    1615

VERSUS


ROBERT        McCORMICK              AND        THOMAS                                                  MARCH           28,       2022
McCORMICK




In     Re:           State          of       Louisiana,                applying           for           supervisory                writs,

                     18th       Judicial                  District           Court,           Parish              of    West           Baton
                     Rouge,          No.        212174.




BEFORE:        MaDONALD,              LANIER,              AND       WOLFE,       JJ.


             WRIT         GRANTED.                        The        district           court'          s
                                                                                                              ruling              denying
relator' s           motion           for        random             reallotment          is           reversed.              Louisiana
District            Court       Rules,            Rule          14. 0( a)        requires              random          allotment           of

all     criminal              cases        unless              an    exception          is    established by                       law     or
the     rules,           in    accordance                  with        the       method       described                 in    Appendix
14. OA        of     Rule           14. 0.            Appendix              14. OA,          in        part,       states: "             All
criminal            cases            in      West              Baton       Rouge        Parish              are        allotted            to
Division            B.         In     case           of        recusal,          the    West           Baton           Rouge       Parish

Clerk of Court will                          randomly allot the case to Division A,                                                 C,     or

D."          We     find        that            the       portion           of    the        local           order        at       issue,
providing            that       in         case       of        recusal,          a     Division              B    case        will        be
allotted            to    Division              A,        is    in    direct       conflict                 with       Uniform           Rule
14. 0( a)          and        its     Appendix                  14. OA.           The     uniform                 rules        must        be
followed            when       there         is       a    conflict           between             a    uniform          rule       and      a
local        rule.         State           v.    Cooper,              2010- 2344 (       La.           11/ 16/ 10),           50       So. 3d
115,         125.         Accordingly,                         in    this        respect,              the        judges          of     the
Eighteenth               Judicial            District                Court       should           amend        the       local          rule

in order to ensure the plan conforms with the law or comply with
the      uniform           procedure                  for           amending       Appendix                 14. 0A.            See       La.
Dist.        Ct.    Rule       1. 3( b).


                                                                      imm
                                                                      WIL
                                                                      EW




 OURT              APPEAL,          FIRST         CIRCUIT




         DEPUT            LERK        OF     COURT
                    FOR       THE     COURT